DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/13/20 has been entered. Claims 1, 3, 5-6, 8, 10-11, 13, 15-26 are pending in the application. It is acknowledged that claims 2, 4, 7, 9, 12, 14 have been canceled, while claims 16-26 are newly added. A new grounds of rejection is included herein, therefore, this action is not made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 6, 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 6, 11 recite the limitation "the database indexing batch request time" in lines 10/13, 8/11, 10/13. There is insufficient antecedent basis for this limitation in the claims.
	
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 6, 8, 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 6 recite determine a time associated with a database indexing batch request; determine a lag time associated with data in a secondary database that is a time-delayed duplicate of a primary database, wherein the lag time indicates a sum of database processing time to process data changes and transport lag; retrieve data to service the database indexing batch request from the secondary database if the lag time is less than a pre-selected tolerance time for corresponding data with respect to the database indexing batch request time; retrieve data to service the database indexing batch request from the primary database if the lag time is greater than a pre-selected tolerance time for corresponding data with respect to the database indexing batch request time; generate a response to the database indexing batch request with the retrieved data from either the secondary database or the primary database.
The limitations of determine a time associated with a database indexing batch request; determine a lag time associated with data in a secondary database that is a time-delayed duplicate of a primary database, wherein the lag time indicates a sum of database processing time to process data changes and transport lag, as drafted, recite processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components.  That is, nothing in the claim element 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of –retrieve data to service the database indexing batch request from the secondary database if the lag time is less than a pre-selected tolerance time for corresponding data with respect to the database indexing batch request time; retrieve data to service the database indexing batch request from the primary database if the lag time is greater than a pre-selected tolerance time for corresponding data with respect to the database indexing batch request time; generate a response to the database indexing batch request with the retrieved data from either the secondary database or the primary database. The additional elements of retrieve data to service the database indexing batch request from the secondary database if the lag time is less than a pre-selected tolerance time for corresponding data with respect to the database 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of retrieve data to service the database indexing batch request from the secondary database if the lag time is less than a pre-selected tolerance time for corresponding data with respect to the database indexing batch request time; retrieve data to service the database indexing batch request from the primary database if the lag time is greater than a pre-selected tolerance time for corresponding data with respect to the database indexing batch request time; generate a response to the database indexing batch request with the retrieved data from either the secondary database or the primary database, which are mere data gathering steps, represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of 
Claims 8, 10 depend on claim 6 and include all the limitations of claim 6. Therefore, claims 8, 10 recite the same abstract idea of determining times associated with queries and lag times associated with databases practically being performed in the mind, and the analysis must therefore proceed to Step 2A Prong Two. 
Claim 8 recites the additional limitations of wherein the secondary database comprises a read-only database. This judicial exception is not integrated into a practical application. These additional elements incorporate the same mental process step as in the independent claims and additionally recite that the secondary database is a read-only database and that the primary database is a read-write database. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of wherein the secondary database comprises a read-only database; wherein the primary database comprises a read-write database incorporate the same mental process steps as in the independent claims. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claim 8 is not patent eligible.
Claim 10 recites the additional limitation of wherein the primary database and the secondary database are both part of a multitenant database environment. This judicial exception is not integrated into a practical application. The additional element represents the same abstract idea as recited in the independent claims excepts that it additionally limits the primary and secondary databases as being part of a multitenant environment. This additional step is 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein the primary database and the secondary database are both part of a multitenant database environment. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Further recitation of the abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claim 10 is not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-6, 8, 10-11, 13, 15, 18-19, 22, 25, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Shi (US 2012/0054533) in view of Harutyunyan (US Joel (US 2020/0042535) and further in view of Maloney (US 2006/0069672).
Regarding claim 1, Shi discloses:
A non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, are configurable to cause the one or more processors to: determine a time associated with a database…request at least by ([0051] “an application may specify a maximum tolerable lag time along with the query.”) and the time associated with the database request is the maximum tolerable lag time that is specified along with the query;
determine a lag time associated with data in a secondary database that is a time-delayed duplicate of a primary database at least by ([0024] “Replicating data between a source of data files, herein referred to as a “primary” system and a replica of the data files, herein referred to as a “standby” system, may be performed for fault isolation and/or for performance enhancement… At least one copy of the physical database files may be maintained in a standby database system, allowing standby replicas to handle read-only traffic” [0050] “to more accurately determine the time lag for providing a consistent state of data on a standby system once the state is updated on the primary system, the total time lag may be determined as the delay between applying the change records at the primary system versus the standby system” [0051] “At the time the standby system receives the query, the standby system determines the lag time for the data currently available to process the query.”) and the standby database 120 is 
…service the database … request from the secondary database if the lag time is less than a pre-selected tolerance time with respect to the database … request time at least by ([0027] “There are several benefits to knowing the lag time between writing data to the primary database and having that data available for reading on a standby database system.” [0051] “At the time the standby system receives the query, the standby system determines the lag time for the data currently available to process the query. If the lag time for the data is less than the specified maximum tolerable lag time, then the query is processed.”). Shi discloses the structure for performing the function in [0072]-[0073], in further view of the above-cited paragraphs;
…service the database… request from the primary database if the lag time is greater than a pre-selected tolerance time for corresponding data with respect to the database .. request time at least by ([0051] “If the lag time is greater than the maximum tolerable lag time, an error message may be generated that specifically indicates to the application that the standby system is not able to meet the maximum lag time requirement. An application receiving such an error may retry the query on a different standby system or on the primary system if necessary.”). Shi discloses at least the structure for performing the function in [0072]-[0073], in further view of the above-cited paragraphs;
Shi fails to disclose “a database indexing batch request; wherein the lag time indicates a sum of database processing time to process data changes and transport lag; retrieve data to service the database indexing batch request from the secondary database if the lag time is less than a pre-selected tolerance time with respect to the database indexing batch request time; retrieve data to service the database indexing batch request from the primary database if the lag time is greater than a pre-selected tolerance time for corresponding data with respect to the database indexing batch request time; generate a response to the database indexing batch request with the retrieved data from either the secondary database or the primary database”
However, Harutyunyan teaches wherein the lag time indicates a sum of database processing time to process data changes and transport lag at least by ([0082] “The response time may be computed as a sum of metrics, such as network response time (e.g., time to transmit the request to the server plus time to receive the response at the client), wait time the request spends in a queue, and time to process the request and generate the response at the server.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Harutyunyan into the teaching of Shi because it similarly discloses query/request processing. Consequently, one of ordinary skill in the art would be motivated to further modify the query system as in Shi to further include the tracking of a lag time that includes a summation of database-related delays as in 
Shi, Harutyunyan fail to disclose “a database indexing batch request; retrieve data to service the database indexing batch request from the secondary database if the lag time is less than a pre-selected tolerance time with respect to the database indexing batch request time; retrieve data to service the database indexing batch request from the primary database if the lag time is greater than a pre-selected tolerance time for corresponding data with respect to the database indexing batch request time; generate a response to the database indexing batch request with the retrieved data from either the secondary database or the primary database”
However, Joel teaches the following limitations, retrieve data to service the database … request from the secondary database …; retrieve data to service the database … request from the primary database …; generate a response to the database … request with the retrieved data from either the secondary database or the primary database at least by ([0090] “FIG. 7 is a flowchart illustrating the actions of a replicator, after receiving a request to query without changing data, either from a client or forwarded from a slave. After receiving (701) a query request, which will contain the maximum amount of time that the replica of the replicator may be lagging behind, if that replicator's replica is current enough (702) to satisfy the request, it will execute (703) the query within a rolled-back transaction to assure that the query doesn't modify data, and then return the results (704) of the query. If, on the other hand, the replicator's the response from that other replicator (706), it will then be returned to the requestor.”) and the request is executed on the replica that received it (primary database) if the replica is current enough to satisfy the request, meaning that the data in the replica has a lower time than the maximum amount of lag time associated with the request; and if the replica is lagging too far behind to satisfy the request, meaning that the data in the replica has a higher lag time than the maximum amount of lag time associated with the request, the request is forwarded to another replica/replicator (secondary database) from which the results are obtained and returned to the requestor (retrieve data and generate a response).
Shi, Harutyunyan, Joel fail to disclose “a database indexing batch request, the database indexing batch request”
However, Maloney discloses the above limitation at least by ([0027] “The indexing query to the query process may designate a scope such that a limited portion of the searchable space (e.g., a portion of a file system, a user's emails, a groups project workspace, etc.) is searched for a particular query. Efficiency of the indexing process is improved by implementing batched indexing rather than handling single documents at a time.” [0033] “the data store communicates with the index service to request indexing (Request Index), which is then initiated with a batched indexing process”).
 prior to the effective filing date of the claimed invention to incorporate the teaching of Maloney into the teaching of Shi, Harutyunyan, Joel because the references similarly disclose query processing. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include a batched indexing request as in Maloney in order to allow the system to ensure data integrity and consistency when specifically executing a batched indexing request.
As per claim 3, claim 1 is incorporated, Shi further discloses:
wherein the secondary database comprises a read-only database at least by ([0024] “That is, write operations may be processed by the primary database system and read operations may be handled by one or more standby replica database systems.”) and the standby database (secondary database) handles only the read operations and not the write operations.
As per claim 5, claim 1 is incorporated, Harutyunyan further discloses:
wherein the primary database and the secondary database are both part of a multitenant database environment at least by ([0062] “Each multi-tenant virtual data center is managed by a cloud director comprising one or more cloud-director server computers 920-922 and associated cloud-director databases 924-926.”) and the primary and secondary databases are one and another one of the cloud-director databases which manage multi-tenant virtual data centers.
Regarding claim 6, Shi discloses:
A method comprising: determining a time associated with a database…request at least by ([0051] “an application may specify a maximum tolerable lag time along with the query.”) and the time associated with the database request is the maximum tolerable lag time that is specified along with the query;
determining a lag time associated with data in a secondary database that is a time-delayed duplicate of a primary database at least by ([0024] “Replicating data between a source of data files, herein referred to as a “primary” system and a replica of the data files, herein referred to as a “standby” system, may be performed for fault isolation and/or for performance enhancement… At least one copy of the physical database files may be maintained in a standby database system, allowing standby replicas to handle read-only traffic” [0050] “to more accurately determine the time lag for providing a consistent state of data on a standby system once the state is updated on the primary system, the total time lag may be determined as the delay between applying the change records at the primary system versus the standby system” [0051] “At the time the standby system receives the query, the standby system determines the lag time for the data currently available to process the query.”) and the standby database 120 is the secondary database which contains copies of files of the primary database 110 as shown in at least Fig. 1; the copies of the files are applied to the secondary database at a delayed time based on the total lag time;
…service the database … request from the secondary database if the lag time is less than a pre-selected tolerance time with respect to the database … request time at least by ([0027] “There are several benefits to knowing the lag time between writing data to the primary database and having that data available for reading on a standby database system.” [0051] “At the time the standby system receives the query, the standby system determines the lag time for the data currently available to process the query. If the lag time for the data is less than the specified maximum tolerable lag time, then the query is processed.”) and the examiner notes that this limitation is a contingent limitation (MPEP 2111.04), and thus, does not need to be carried out in order for the claimed invention to be performed;
…service the database… request from the primary database if the lag time is greater than a pre-selected tolerance time for corresponding data with respect to the database .. request time at least by ([0051] “If the lag time is greater than the maximum tolerable lag time, an error message may be generated that specifically indicates to the application that the standby system is not able to meet the maximum lag time requirement. An application receiving such an error may retry the query on a different standby system or on the primary system if necessary.”) and the examiner notes that this limitation is a contingent limitation (MPEP 2111.04), and thus, does not need to be carried out in order for the claimed invention to be performed;
Shi fails to disclose “a database indexing batch request; wherein the lag time indicates a sum of database processing time to process data changes and transport lag; retrieving data to service the database indexing batch request from the secondary database if the lag time is less than a pre-selected tolerance time with respect to the database indexing batch request time; retrieving data to service the database indexing batch request from the primary database if the lag time is greater than a pre-selected tolerance time for corresponding data with respect to the database indexing batch request time; generating a response to the database indexing batch request with the retrieved data from either the secondary database or the primary database”
However, Harutyunyan teaches wherein the lag time indicates a sum of database processing time to process data changes and transport lag at least by ([0082] “The response time may be computed as a sum of metrics, such as network response time (e.g., time to transmit the request to the server plus time to receive the response at the client), wait time the request spends in a queue, and time to process the request and generate the response at the server.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Harutyunyan into the teaching of Shi because it similarly discloses query/request processing. Consequently, one of ordinary skill in the art would be motivated to further modify the query system as in Shi to further include the tracking of a lag time that includes a summation of database-related delays as in Harutyunyan in order to optimize query performance and to ensure database consistency.
Shi, Harutyunyan fail to disclose “a database indexing batch request; retrieving data to service the database indexing batch request from the secondary database if the lag time is less than a pre-selected tolerance time with respect to the database indexing batch request time; retrieving data to service the database indexing batch request from the primary database if the lag time is greater than a pre-selected tolerance time for corresponding data with respect to the database indexing batch request time; generating a response to the database indexing batch request with the retrieved data from either the secondary database or the primary database”
However, Joel teaches the following limitations, retrieving data to service the database … request from the secondary database …; retrieving data to service the database … request from the primary database …; generating a response to the database … request with the retrieved data from either the secondary database or the primary database at least by ([0090] “FIG. 7 is a flowchart illustrating the actions of a replicator, after receiving a request to query without changing data, either from a client or forwarded from a slave. After receiving (701) a query request, which will contain the maximum amount of time that the replica of the replicator may be lagging behind, if that replicator's replica is current enough (702) to satisfy the request, it will execute (703) the query within a rolled-back transaction to assure that the query doesn't modify data, and then return the results (704) of the query. If, on the other hand, the replicator's replica is lagging too far behind (702) to satisfy the request, the replicator will forward the request to another replicator that is able to satisfy (705) the request, and when it receives the response from that other replicator (706), it will then be returned to the requestor.”) and the request is executed on the 
Shi, Harutyunyan, Joel fail to disclose “a database indexing batch request, the database indexing batch request”
However, Maloney discloses the above limitation at least by ([0027] “The indexing query to the query process may designate a scope such that a limited portion of the searchable space (e.g., a portion of a file system, a user's emails, a groups project workspace, etc.) is searched for a particular query. Efficiency of the indexing process is improved by implementing batched indexing rather than handling single documents at a time.” [0033] “the data store communicates with the index service to request indexing (Request Index), which is then initiated with a batched indexing process”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Maloney into the teaching of Shi, Harutyunyan, Joel because the references similarly disclose query processing. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the 
Regarding claim 11, Shi discloses:
A system comprising: a physical memory system; one or more hardware processors coupled with the physical memory system, the one or more hardware processors configurable to determine a time associated with a database…request at least by ([0051] “an application may specify a maximum tolerable lag time along with the query.”) and the time associated with the database request is the maximum tolerable lag time that is specified along with the query;
to determine a lag time associated with data in a secondary database that is a time-delayed duplicate of a primary database at least by ([0024] “Replicating data between a source of data files, herein referred to as a “primary” system and a replica of the data files, herein referred to as a “standby” system, may be performed for fault isolation and/or for performance enhancement… At least one copy of the physical database files may be maintained in a standby database system, allowing standby replicas to handle read-only traffic” [0050] “to more accurately determine the time lag for providing a consistent state of data on a standby system once the state is updated on the primary system, the total time lag may be determined as the delay between applying the change records at the primary system versus the standby system” [0051] “At the time the standby system receives the query, the standby system determines the lag time for the 
…to service the database … request from the secondary database if the lag time is less than a pre-selected tolerance time with respect to the database … request time at least by ([0027] “There are several benefits to knowing the lag time between writing data to the primary database and having that data available for reading on a standby database system.” [0051] “At the time the standby system receives the query, the standby system determines the lag time for the data currently available to process the query. If the lag time for the data is less than the specified maximum tolerable lag time, then the query is processed.”). Shi discloses at least the structure for performing the function in [0072]-[0073], in further view of the above-cited paragraphs;
…to service the database… request from the primary database if the lag time is greater than a pre-selected tolerance time for corresponding data with respect to the database .. request time at least by ([0051] “If the lag time is greater than the maximum tolerable lag time, an error message may be generated that specifically indicates to the application that the standby system is not able to meet the maximum lag time requirement. An application receiving such an error may retry the query on a different standby system or on the primary system if necessary.”). Shi discloses at least the structure for performing the function in [0072]-[0073], in further view of the above-cited paragraphs;
Shi fails to disclose “a database indexing batch request; wherein the lag time indicates a sum of database processing time to process data changes and transport lag; to retrieve data to service the database indexing batch request from the secondary database if the lag time is less than a pre-selected tolerance time with respect to the database indexing batch request time; to retrieve data to service the database indexing batch request from the primary database if the lag time is greater than a pre-selected tolerance time for corresponding data with respect to the database indexing batch request time; and to generate a response to the database indexing batch request with the retrieved data from either the secondary database or the primary database”
However, Harutyunyan teaches wherein the lag time indicates a sum of database processing time to process data changes and transport lag at least by ([0082] “The response time may be computed as a sum of metrics, such as network response time (e.g., time to transmit the request to the server plus time to receive the response at the client), wait time the request spends in a queue, and time to process the request and generate the response at the server.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Harutyunyan into the teaching of Shi because it similarly discloses query/request processing. Consequently, one of ordinary skill in the art would be motivated to further modify the query system as in Shi to further include the tracking of a lag time that includes a summation of database-related delays as in 
Shi, Harutyunyan fail to disclose “a database indexing batch request; to retrieve data to service the database indexing batch request from the secondary database if the lag time is less than a pre-selected tolerance time with respect to the database indexing batch request time; to retrieve data to service the database indexing batch request from the primary database if the lag time is greater than a pre-selected tolerance time for corresponding data with respect to the database indexing batch request time; and to generate a response to the database indexing batch request with the retrieved data from either the secondary database or the primary database”
However, Joel teaches the following limitations, to retrieve data to service the database … request from the secondary database …; to retrieve data to service the database … request from the primary database …; and to generate a response to the database … request with the retrieved data from either the secondary database or the primary database at least by ([0090] “FIG. 7 is a flowchart illustrating the actions of a replicator, after receiving a request to query without changing data, either from a client or forwarded from a slave. After receiving (701) a query request, which will contain the maximum amount of time that the replica of the replicator may be lagging behind, if that replicator's replica is current enough (702) to satisfy the request, it will execute (703) the query within a rolled-back transaction to assure that the query doesn't modify data, and then return the results (704) of the query. If, on the other hand, the response from that other replicator (706), it will then be returned to the requestor.”) and the request is executed on the replica that received it (primary database) if the replica is current enough to satisfy the request, meaning that the data in the replica has a lower time than the maximum amount of lag time associated with the request; and if the replica is lagging too far behind to satisfy the request, meaning that the data in the replica has a higher lag time than the maximum amount of lag time associated with the request, the request is forwarded to another replica/replicator (secondary database) from which the results are obtained and returned to the requestor (retrieve data and generate a response).
Shi, Harutyunyan, Joel fail to disclose “a database indexing batch request, the database indexing batch request”
However, Maloney discloses the above limitation at least by ([0027] “The indexing query to the query process may designate a scope such that a limited portion of the searchable space (e.g., a portion of a file system, a user's emails, a groups project workspace, etc.) is searched for a particular query. Efficiency of the indexing process is improved by implementing batched indexing rather than handling single documents at a time.” [0033] “the data store communicates with the index service to request indexing (Request Index), which is then initiated with a batched indexing process”).
 prior to the effective filing date of the claimed invention to incorporate the teaching of Maloney into the teaching of Shi, Harutyunyan, Joel because the references similarly disclose query processing. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include a batched indexing request as in Maloney in order to allow the system to ensure data integrity and consistency when specifically executing a batched indexing request.
As per claim 18, claim 3 is incorporated, Joel further discloses:
wherein the primary database comprises a read-write database.  at least by ([0024] “Client applications send messages to replicators, for modifying data in and/or retrieving data from a data set.” [0051] “A replicator is an instance of a software component or a hardware component or hardware and software component that performs data set replication and implements changes to data in one or more data sets, which may for example include data inserts, data updates, and data deletion”) and all of the replicators can either retrieve (read) and/or modify data.
As per claim 19, claim 1 is incorporated, Shi further discloses:
wherein, for the secondary database, a data change arrival time for data written to the secondary database comprises a transaction commit time for corresponding data  at least by ([0037]-[0039] which describe the arrival timestamps and timestamp of when changes are applied).
Claims 8, 10, 13, 15, 22, 25, 26 recite equivalent claim limitations as the non-transitory computer-readable medium of claims 3, 5, 18, 19, except that they set forth the claimed invention as a method and a system, as such they are rejected for the same reasons as applied hereinabove.

Claims 16, 20, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shi (US 2012/0054533) in view of Harutyunyan (US 2019/0163550) and Joel (US 2020/0042535) and Maloney (US 2006/0069672) and further in view of Mitkar (US 2018/0285199).
As per claim 16, claim 1 is incorporated, Shi, Harutyunyan, Joel, Maloney fail to disclose “wherein indexing logic that is a source of the database indexing batch request utilizes a first connection to the primary database for index tracking and a second connection to the secondary database to fetch data to be indexed”
However, Mitkar teaches the above limitation at least by ([0066] “Client computing devices 102 and other components in system 100 can be connected to one another via one or more electronic communication pathways 114. For example, a first communication pathway 114 may communicatively couple client computing device 102 and secondary storage computing device 106; a second communication pathway 114 may communicatively couple storage manager 140 and client computing device 102; and a third communication pathway 114 may communicatively couple storage manager 140 and secondary storage computing device 106, etc. (see, e.g., FIG. 1A and FIG. 1C).”).
 prior to the effective filing date of the claimed invention to incorporate the teaching of Mitkar into the teaching of Shi, Harutyunyan, Joel, Maloney because the references similarly disclose query processing. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include separate connections for indexing logic and fetching data as in Mitkar in order to optimize traffic flow in the system.
Claims 20, 23 recite equivalent claim limitations as the non-transitory computer-readable medium of claim 16, except that they set forth the claimed invention as a method and a system, as such they are rejected for the same reasons as applied hereinabove.

Claims 17, 21, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Shi (US 2012/0054533) in view of Harutyunyan (US 2019/0163550) and Joel (US 2020/0042535) and Maloney (US 2006/0069672) and further in view of Lyon (US 2007/0250671).
As per claim 17, claim 16 is incorporated, Shi, Harutyunyan, Joel, Maloney fail to disclose “wherein the index tracking is based on at least cluster metadata, sequence numbers and indexing rows”
However, Lyon teaches the above limitation at least by ([0444] “each of the foregoing example data structures is implemented as a file with each file including: a fixed header providing information about the file including a "file 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Lyon into the teaching of Shi, Harutyunyan, Joel, Maloney because the references similarly disclose query processing. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include index tracking as in Lyon in order to be able to generate a consistent and reliable index for retrieving the data in the future.
Claims 21, 24 recite equivalent claim limitations as the non-transitory computer-readable medium of claim 17, except that they set forth the claimed invention as a method and a system, as such they are rejected for the same reasons as applied hereinabove.

Response to Arguments
The following is in response to the amendment filed on 10/13/20.
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because they do not apply to all of the references being used in the current rejection.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085. The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 





/WILLIAM P BARTLETT/
Examiner, Art Unit 2169
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169